It is apparent from the whole record that, in view of the circumstances of the asserted common law marriage and of the undisputed evidence as to the conduct and transactions of the parties thereafter, the jury in rendering the verdict and the trial judge in denying a new trial and in rendering judgment, did not believe a common law marriage had been consummated. The evidence is legally sufficient to sustain the verdict and judgment and no errors affecting the result indicated are made to appear.
  Affirmed. *Page 540
DAVIS, C. J., and TERRELL and BROWN, J. J., concur.
ELLIS and BUFORD, J. J., dissent.